DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 9/10/2021 in which claims 1-20 are pending in the application.  Preliminary amendment dated 9/10/2021 has also been filed and entered in which claims 1-20 have been canceled and new claims 21-40 have been added.  Thus, the claims 21-40 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of fault determination for a vehicle accident without significantly more. 
Examiner has identified claim 21 as the claim that represents the claimed invention described in independent claims 21, 31, and 38.
The claim 21 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 21 recites a series of steps, e.g., collecting, by one or more sensors, accident data associated with a vehicle accident involving a driver of a vehicle, the accident data including driver acuity data and vehicle telematics data before, during, and after the vehicle accident, the driver acuity data comprising at least one selected from a group consisting of phone usage data, audio data, image data, and video data, the vehicle telematics data comprising data indicating movement of the vehicle; time-stamping at least a part of the driver acuity data by associating the driver acuity data with time information; determining a time of the vehicle accident; selecting the driver acuity data during the vehicle accident based on the time information associated with the driver acuity data and the time of the vehicle accident; analyzing, by the one or more processors, the selected driver acuity data to determine a driver acuity of the driver during the vehicle accident; analyzing, by the one or more processors, the vehicle telematics data to determine a sequence of movements of the vehicle preceding and during the vehicle accident; and determining, by the one or more processors, fault of the driver for the vehicle accident based upon the determined sequence of movements of the vehicle preceding and during the accident and the determined driver acuity of the driver during the vehicle accident.  These limitations (with the exception of italicized limitations) describe the abstract idea of fault determination for a vehicle accident which may correspond to Certain Methods of Organizing Human Activity (fundamental economic principles or practices; insurance) and hence are abstract in nature.  The additional elements of sensors and processors do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 21 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of sensors and processors result in no more than simply applying the abstract idea using generic computer elements.  The additional limitation (with the exception of italicized limitations) of collecting, by one or more sensors, accident data associated with a vehicle accident involving a driver of a vehicle, the accident data including driver acuity data and vehicle telematics data before, during, and after the vehicle accident, the driver acuity data comprising at least one selected from a group consisting of phone usage data, audio data, image data, and video data, the vehicle telematics data comprising data indicating movement of the vehicle are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements of sensors and processors are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention by applying the exception using a generic computer element (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 21 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of sensors and processors are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional limitation which is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional elements of sensors and processors to be generic computer components and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 21 is not patent eligible.
Similar arguments can be extended to other independent claims 31 and 38, and hence the claims 31 and 38 are rejected on similar grounds as claim 21.
Dependent claims 22-30, 32-37, and 39-40 further define the abstract idea that is present in their respective independent claims 21, 31, and 38 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 21-40 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,387,962; claims 1-18 of U.S. Patent No. 11,068,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to determning fault of the driver for the vehicle accident.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693